Title: [Diary entry: 20 October 1785]
From: Washington, George
To: 

Thursday 20th. Thermometer at 67 in the Morng. 66 at Noon and 65 at Night. Wind fresh at South East and weather threatning, with Showers of rain (some pretty heavy) through the day. George Washington & his wife, Bushrod Washington, his wife Sister & Brother, the two Mr. Bassetts, Mr. Craik and Mr. Shaw, notwithstanding the weather set out for the races at Alexandria, and were disappointed of seeing them, as they were put off. They did not return.